Citation Nr: 0627214	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-21 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of 
veteran's death, and if so, is service connection so 
warranted.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from January 1968 
to October 1977.  He died in August 1993, and the appellant 
is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 RO rating decision.  On its August 2006 
written brief presentation, the appellant's representative 
listed entitlement to dependent's educational assistance as a 
claim.  However, as the appellant has not formally submitted 
an appeal regarding this issue (see February 2003 notice of 
disagreement, July 2003 statement of case and substantive 
appeal), it is not before the Board. 


FINDINGS OF FACT

1.  By a November 1993 rating decision, the RO denied service 
connection for the cause of veteran's death, and that 
decision was final. 

2.   Evidence received since the November 1993 rating 
decision was not considered previously, is not cumulative, 
and is so significant that it must be reviewed in connection 
with the claim.  

3.  The veteran died on August [redacted], 1993.  The immediate cause 
of death noted on the death certificate was cancer of the 
pancreas, with an underlying cause listed as hypoglycemia 
(low blood sugar).  An autopsy was not conducted.

4.  At the time of the veteran's death, he was granted 
service connection for hypertension, post-operative left knee 
menisectomy, hemorrhoids, scar of the left mid-sternum neck, 
below the jaw, and sinusitis.

5.  The competent medical evidence does not show any 
etiologic connection between the maladies associated with the 
veteran's demise listed on the death certificate and his 
service-connected disabilities or his period of active duty 
service.   


CONCLUSIONS OF LAW

1.  The November 1993 decision that denied service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 
(2005).

2.  New and material evidence has been received and the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West  
2002); 38 C.F.R. § 3.156(a) (2005).

3.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1310, 5107 (West  2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen

By a November 1993 rating decision, the RO denied service 
connection for the cause of veteran's death, the appellant 
filed a notice of disagreement in February 2004, and a 
statement of the case was issued in April 1994.  However, the 
appellant did not submit a substantive appeal, and the claim 
was closed; thus, was final.  See 38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2005).   In June 
2001, the veteran filed a claim to re-reopen; it was 
reopened, but denied by a May 2002 RO rating decision.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  The requirement 
of submitting new and material evidence to reopen a claim is 
a legal issue that the Board is required to address on appeal 
whether or not the RO has addressed the issue.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).   The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet.  App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

According to the regulation in effect at the time the veteran 
filed her claim to reopen in June 2001, new and material 
evidence is evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed, unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet.  
App. 216, 220 (1995).

Evidence obtained since the last prior final denial includes 
treatment records from the VA medical center and private 
hospital, for the period just prior to the veteran's death 
(June 1992 to August 1993), and these records were not 
considered previously.  As these documents were not 
considered previously, are not cumulative, and are so 
significant, they must be reviewed in connection with the 
current claim.  The appellant has therefore presented new and 
material evidence to reopen the claim for service connection 
for the veteran's death.  

Turning to the merits of the claim, as previously stated, the 
veteran died in August 1993, the veteran's surviving spouse 
seeks service connection for the cause of his death.  She 
asserts that he was exposed to Agent Orange while in the 
Republic of Vietnam, which caused his pancreatic cancer.  She 
further asserts that hypoglycemia is a form of diabetes, 
which should provide a basis for an award of the benefits she 
seeks.  

Listed on the death certificate as the immediate cause of 
death was cancer of the pancreas, with an underlying cause of 
hypoglycemia.  No autopsy was conducted.  At the time of 
death, the veteran was service connected for hypertension, 
post-operative left knee menisectomy, hemorrhoids, scar of 
the left mid sternum neck, below the jaw, and sinusitis.

The Board first notes that the appellant, as a layperson, is 
not qualified to render opinions as to medical diagnoses, 
etiology, or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Accordingly, the appellant's opinion that the 
veteran's pancreatic cancer was due to his reported exposure 
to Agent Orange, and her assertion that hypoglycemia is a 
form of diabetes is not competent medical evidence.

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2005).  

Service connection may be granted for disability due to 
different legal theories of entitlement.  In general, 
establishing "direct" service connection for a disability 
requires the existence of a current disability and a 
relationship or
connection between that disability and a disease contracted, 
or an injury sustained 
during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  

If a veteran was exposed to a herbicide agent (which includes 
service in the Republic of Vietnam), during active military, 
naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II  
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or  
mesothelioma).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(e) (2005); See also 38  U.S.C.A. § 1116(f) (West 
2002).  

As to direct service connection, in-service, the competent 
medical evidence of record does not indicate that the 
veteran's cause of death, was present during service, was 
acquired in service, or was otherwise attributable to his 
service.  Although there were a few occasions in which he 
reported abdominal pain, those occasions appeared to be acute 
in nature, and resolved.  Indeed, the veteran did not report 
abdominal pain until November 1991 (more than 14 years 
later), and there is no evidence linking the reported 
abdominal pain in service, with pancreatic cancer.  
Furthermore, the evidence is negative for problems or 
diagnosis of diabetes mellitus during service.  As such, 
there is no basis to award direct service connection for the 
cause of the veteran's death.  

Regarding presumptive service-connection as related to 
exposure to herbicide agents; nowhere in the veteran's 
military records, including Forms DD-214 for all periods of 
service, does it reflect that he had service in Vietnam.  
Moreover, there is no other evidence to support a finding 
that the veteran was exposed to herbicide agents during his 
military service.  As such, since there is no evidence of 
service in the Republic of Vietnam or exposure to herbicide 
agents, presumptive service-connection as related to exposure 
to herbicidal agents is also not warranted. 

The second question that must be resolved, with regard to the 
issue of entitlement 
to service connection for the cause of the veteran's death, 
is whether a service-connected disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312 (2005).  The evidence must show that a disability 
incurred in or aggravated by service, either caused or 
contributed substantially or materially to death, that is, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(2005).

According to VA and private treatment records prior to the 
veteran's death, the veteran was diagnosed with pancreatic 
cancer in June 1992, and subsequently underwent treatment.  
His health began to deteriorate, and on August 18 1993, he 
was admitted to the VA hospital with mild respiratory 
distress due to his home oxygen running out, and ascites.  He 
was discharged home on August 21, 2003. Then on August [redacted], 
1993, his family found him unresponsive, and he was admitted 
to a private hospital via ambulance with a diagnosis of 
status-post cardiopulmonary arrest, hypoglycemia, pancreatic 
cancer, and acute altered mental status.  Despite emergency 
treatment, his health declined, and was pronounced dead later 
that night. 

As stated, prior to his death, the veteran was service-
connected for hypertension, post-operative left knee 
menisectomy, hemorrhoids, scar of the left mid-sternum neck, 
below the jaw, and sinusitis.  According to the death 
certificate and relevant medical evidence of record, none of 
these service-connected disabilities were shown to have 
played any role in his death.  Indeed, none of the service-
connected disabilities were listed on the death certificate 
as the cause or a contributing factor in death, and no 
medical opinion has linked the disabilities to the veteran's 
death.  As such, the veteran did not have a service-connected 
disability that was related to the cause of his death, 
contributed to or accelerated his death, or rendered him 
materially less capable of resisting death.  As the 
preponderance of the evidence is against the appellant's 
claim, it is denied.  See 38 U.S.C.S. § 5107.

II. Duty to notify and assist

In a June 2004 letter, VA notified the appellant of all 
elements required by 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By a June 
2006 letter, the appellant was notified of the degree of 
disability and the effective date for any disability 
evaluation awarded.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   Any defect with regard to timing is harmless as 
the Board finds no prejudice in proceeding with the issuance 
of a final decision because the preponderance of the evidence 
is against the appellant's claim, and the issues of a 
disability rating and effective date are rendered moot.  See 
Bernard v. Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist appellants 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 20.901.  Relevant VA and private treatment records are 
associated with the file; there are no indications that 
relevant records exist that have not been obtained.  A 
medical opinion was not necessary as there was no evidence of 
maladies associated with the veteran's death and service.  
Thus, VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

Although new and material evidence has been received to 
reopen the claim for service connection for the cause of the 
veteran's death, the underlying claim for service connection 
for the cause of the veteran's death is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


